Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 07/19/2021.

Response to Amendment
The Examiner has acknowledged Applicant’s election of group I, claims 1 – 32 without traverse.  Applicant is kindly suggested to cancel the non-elected claims 33 – 40 in the next response to the office.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 2, 5 – 13, 15 – 17, 19 – 21, 23 – 29, and 32 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Paul Michael Martini (US 2017/0366635; hereinafter Martini).
Regarding claim 1, Martini discloses a method for redirecting data traffic (abstract), comprising:
Martini discloses that receiving, from a device over a network, a first request that includes an address);
 	b) sending the first request to the first server (paragraphs [0004 - 0005], [0019]; Martini discloses that the network gateway 102 can pass the request message 108 to the server 118);
 	c) determining rerouting rules for data traffic between the client and the first server (paragraphs [0004], [0013], [0019]; Martini discloses that network traffic to a certain destination address may be rerouted through a server to examine its contents, apply a different network policy to the traffic, or to perform other operations);
 	d) receiving a response addressed to the client device from the first server (paragraphs [0013 - 0014]; Martini discloses that some network protocols, such Hypertext Transfer Protocol (HTTP), provide messages used by a server to instruct a client to access a requested resource at an alternate location (e.g., by sending an HTTP REDIRECT message including a different URL to the client).);
 	e) sending the response to the client device (paragraphs [0013 - 0014]);
 	f) receiving metadata from the client device, wherein the metadata provides information
 about a second request from the client device (paragraphs [0004 - 0005]; Martini discloses that in response to receiving the first request, determining, based at least in part on information included in the first request, that the first request is to be redirected);
 	g) receiving the second request from the client device addressed to the first server (408, fig. 4; paragraphs [0004 - 0005]; Martini discloses that the actions further include receiving, from the device over the network, a second request that includes the address and the port number);
 	h) comparing the information about the second request in the metadata to the rerouting
 rules (paragraphs [0019], [0029]);
Martini discloses that sending, to the device over the network, a redirect message including the address and a port number is performed by a particular device; and receiving, from the device over the network, a second request that includes the address and the port number is performed by the particular device).
	Regarding claim 2, Martini discloses the method of claim 1 wherein the rerouting rules specify sending the second request to a third server instead of the first server based on the metadata (paragraph [0021]; Martini discloses that this new request message 114 may include the same URL that is included in both the original request message 108 and the redirect message 112, and may contain the new port number contained in the redirect message 112).
	Regarding claim 5, Martini discloses the method of claim 1 wherein the metadata includes session information (paragraphs [0004 - 0005], [0037], [0039]; Martini discloses that for traffic that originates with the browser device 106, the browser device 106 generates traffic addressed to www.example.com on port 6000 and encrypted with a key of the TLS encrypted session shared by the browser device 106 and the network gateway 102).
	Regarding claim 6, Martini discloses the method of claim 1 wherein the rerouting rules include one or more session-dependent rules (paragraph [0113]).
	Regarding claim 7, Martini discloses the method of claim 1 wherein the rerouting rules include one or more application-dependent rules (paragraph [0113]).
	Regarding claim 8, Martini discloses the method of claim 1 wherein the determining at c) further comprises receiving rerouting rules from the first server wherein the first server infers appropriate redirection rules for the client device from the first request (paragraphs [0113], [0024]).
	Regarding claim 9, Martini discloses the method of claim 1 wherein the determining at c) comprises examining the contents of the first request and inferring appropriate rerouting rules for the client device (paragraphs [0113], [0024]; Martini discloses that network traffic to a certain destination address may be rerouted through a server to examine its contents, apply a different network policy to the traffic, or to perform other operations).
	Regarding claim 10, Martini discloses the method of claim 9 further comprising receiving contextual information from one or more servers and using the contextual information in the determining at c)( paragraphs [0113], [0024]).
	Regarding claim 11, Martini discloses the method of claim 1 further comprising j) receiving a third request addressed to a third server (paragraph [0005]) and k) sending the third request to the third server and labeling the third request part of a second session (paragraph [0005]).
	Regarding claim 12, Martini discloses the method of claim 11 further comprising 1) determining rerouting rules for the second session and wherein subsequent requests determined to be part of the second session are redirected according to the redirection rules for the second session (paragraph [0005]).
	Regarding claim 13, the method of claim 12 wherein the metadata includes session information (paragraph [0005]; Martini discloses determining  that the first request is to be redirected based at least in part on information included in the first request includes determining that first port number matches one of the plurality of port numbers in the maintained data).
	Regarding claim 14, Martini discloses the method of claim 12 wherein requests to other servers are defined as part of a new session (paragraph [0005]; Martini discloses that the first request and the second request are Hypertext Transfer Protocol (HTTP) requests. Sending, to the device over the network, a redirect message including the address and a port number is performed by a network gateway; and receiving, from the device over the network, a second request that includes the address and the port number is performed by a proxy server that is a different device than the network gateway).

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 – 4 , 14 – 16, 18, 22, and 30 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over Paul Michael Martini (US 2017/0366635; hereinafter Martini) in view of LO et al (US 2015/0012584; hereinafter LO).

LO, in an analogous art, discloses that the rerouting rules specify an optimal server for the request based on network congestion (paragraphs [0055 - 0056], [0059]; LO discloses that in response to receiving an indication from the redirect controller 216, such as an indication of a network congestion event, the HTTP server 212 may be configured to generate HTTP redirect messages (e.g., 3xx series status coded messages) in response to received HTTP requests for one or more resources hosted by the HTTP server 212).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Martini by showing that the rerouting rules specify an optimal server for the request based on network congestion as evidenced by LO for the purpose of selecting the alternative resource ID with the lowest cost based on a user setting to minimize download charges; thereby providing a reliable and user friendly delivery content system.	
Regarding claim 4, Martini and LO disclose the method of claim 1, wherein the determining at c) includes dynamically changing one or more rerouting rules in a rules table (LO: paragraphs [0052], [0103 - 0104]; LO discloses that a policy rule update may be a message indicating a change in redirect handling rules sent by a network entity, such as a redirect controller (e.g., a PCRF server).  Same motivation as in claim 3. 
	Regarding claim 15, Martini and LO disclose the method of claim 1 further comprising k) receiving a server status message from the first server wherein the server status message indicates that the first server is down and changing the rerouting rules based on the server status message (LO: paragraphs [0045 – 0048]; LO disclose that the redirect controller may send network information, such as network congestion information, subscription information, receiver device location information, user profile information, etc., to the network side HTTP proxy server. The network side HTTP proxy server may receive an HTTP redirect message (e.g., an HTTP 3xx series status coded message) from another network server hosting a resource). Same motivation as in claim 3
	Regarding claim 16, Martini discloses the method of claim 15 wherein the server status message includes a redirection rule, redirecting requests to a back-up server and wherein changing the rerouting rules includes writing a new rule to a rules table that directs requests to the back-up server (LO: paragraphs [0045 – 0048]; LO disclose that the network side HTTP proxy server may be configured to use the access policy information within the HTTP redirect message, network congestion information, redirect handling rules, and/or other information to choose among the two or more alternative resource IDs). Same motivation as in claim 3
	Claims 17 – 32 incorporate substantively all the limitations of claims 1 – 16 in system and computer product form with minor modifications in the claimed language.  The reasons for rejecting claims 1 – 16 apply in claims 17 – 32.  Therefore, claims 17 – 32 are rejected for the same reasons.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YVES DALENCOURT/Primary Examiner, Art Unit 2457